DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9/19/2022 is acknowledged.

Claims 1-22 are pending.  Claims 1-5 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 6-21 are currently under examination.


Information Disclosure Statement
	The information disclosure statements filed on 12/11/2019 and 4/28/2021 have been considered.  Signed copies are enclosed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-10, 12-13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 17 are rendered indefinite by the phrase “wherein the immunoglobulin containing solution has a temperature of about 17 to about 25°C”.  It is not clear at what point in the method the solution must have the recited temperature.  
Claims 10 and 18 are rendered indefinite by the phrase “wherein the conductivity of the euglobulin precipitation step is about .9 to about 1.0 mS/cm”.  A method step cannot have a conductivity.  Some of the materials used in the method step could have the required conductivity, but the step itself is an action and thus would not have a conductivity.
Claims 12 and 19 contain the trademark/trade name SEPHAROSE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular product and, accordingly, the identification/description is indefinite.
Claims 13 and 20 are rendered indefinite by the phrase “comprising eliminating viruses at least once”.  If viruses are eliminated once, then it would be impossible to eliminate them again because there would be no more virus.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadde et al (US Patent Application Publication 20150210737; IDS filed 12/11/2019).
The instant claims are drawn to methods of activating and removing thrombogenic agents or IgG aggregates from an immunoglobulin containing solution comprising subjecting human plasma or fractions thereof to gel filtration chromatography. 
Vadde et al disclose a method where human plasma is subjected to gel filtration chromatography (see paragraph 0041-0042).  The fractions that result are then subjected to various steps including a first and second virus removal step (see paragraph 0055).  After the gel filtration chromatography step, a euglobulin precipitation step is performed where the conductivity is .6 mS to 4 mS, pH 4-7, and at a temperature of 2-20°C.  The specification states that “about” denotes an approximate range of plus or minus 10% from a specified value.  Therefore, the ranges disclosed by Vadde et al are considered to meet the recited ranges because they are in “approximately” plus or minus 10% of the specified value.  After euglobulin precipitation, the supernatant is added to a DEAE sepharose anion exchange column (see paragraph 0056-0058).  


Conclusion
 No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN GANGLE/Primary Examiner, Art Unit 1645